

115 HR 4756 IH: Federal Reserve Blackout Improvement Act
U.S. House of Representatives
2018-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4756IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2018Ms. Tenney introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Reserve Act to establish a blackout period for public communications by the
			 Federal Open Market Committee, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Reserve Blackout Improvement Act. 2.Federal Open Market Committee blackout periodSection 12A of the Federal Reserve Act (12 U.S.C. 263) is amended by adding at the end the following new subsection:
			
				(d)Blackout period
 (1)In generalDuring a blackout period, the only public communications that may be made by members and staff of the Committee with respect to macroeconomic or financial developments or about current or prospective monetary policy issues are the following:
 (A)The dissemination of published data, surveys, and reports that have been cleared for publication by the Board of Governors of the Federal Reserve System.
 (B)Answers to technical questions specific to a data release. (C)Communications with respect to the prudential or supervisory functions of the Board of Governors.
 (2)Blackout period definedFor purposes of this subsection, and with respect to a meeting of the Committee described under subsection (a), the term blackout period means the time period that—
 (A)begins immediately after midnight on the day that is one week prior to the date on which such meeting takes place; and
 (B)ends at midnight on the day after the date on which such meeting takes place. (3)Exemption for chairman of the board of governorsNothing in this section shall prohibit the Chairman of the Board of Governors of the Federal Reserve System from participating in or issuing public communications..
		